           Case 3:19-cv-07651-EMC Document 255 Filed 06/14/21 Page 1 of 4



 1   WILMER CUTLER PICKERING                         WILMER CUTLER PICKERING
      HALE AND DORR LLP                                HALE AND DORR LLP
 2   Mark D. Selwyn (SBN 244180)                     William F. Lee (pro hac vice)
 3   mark.selwyn@wilmerhale.com                      william.lee@wilmerhale.com
     2600 El Camino Real, Suite 400                  Joseph J. Mueller (pro hac vice)
 4   Palo Alto, CA 94306                             joseph.mueller@wilmerhale.com
     Telephone: (650) 858-6000                       Timothy D. Syrett (pro hac vice)
 5   Fax: (650) 858-6100                             timothy.syrett@wilmerhale.com
                                                     60 State Street
 6   WILMER CUTLER PICKERING                         Boston, MA 02109
 7     HALE AND DORR LLP                             Telephone: (617) 526-6000
     Leon B. Greenfield (pro hac vice)               Fax: (617) 526-5000
 8   leon.greenfield@wilmerhale.com
     Amanda L. Major (pro hac vice)
 9   amanda.major@wilmerhale.com
     1875 Pennsylvania Avenue NW
10
     Washington, DC 20006
11   Telephone: (202) 663-6000
     Fax: (202) 663-6363
12
     Attorneys for Plaintiffs
13   Intel Corporation and Apple Inc.
14

15
                                  UNITED STATES DISTRICT COURT
16                              NORTHERN DISTRICT OF CALIFORNIA
17

18   INTEL CORPORATION and APPLE INC.,               Case No. 3:19-cv-07651-EMC
19                                     Plaintiffs,   INTEL CORPORATION AND APPLE
20                                                   INC.’S ADMINISTRATIVE MOTION TO
     v.                                              FILE OPPOSITION TO INVT AND
21                                                   INVENTERGY’S SUPPLEMENTAL
     FORTRESS INVESTMENT GROUP LLC,                  BRIEF UNDER SEAL
22   FORTRESS CREDIT CO. LLC, UNILOC
     2017 LLC, UNILOC USA, INC., UNILOC
23
     LUXEMBOURG S.A.R.L., VLSI
24   TECHNOLOGY LLC, INVT SPE LLC,
     INVENTERGY GLOBAL, INC., and IXI IP,
25   LLC,

26                                     Defendants.
27

28

          Case No. 3:19-cv-07651-EMC                    Intel Corporation and Apple Inc.’s Administrative
                                                           Motion to File Opposition Under Seal
          Case 3:19-cv-07651-EMC Document 255 Filed 06/14/21 Page 2 of 4



 1
            In accordance with Civil Local Rules 7-11 and 79-5, Intel Corporation (“Intel”) and
 2
     Apple Inc. (“Apple”) submit this motion for an order to seal limited portions of Intel and Apple’s
 3
     Opposition to Defendants INVT SPE LLC and Inventergy Global, Inc.’s Supplemental Brief in
 4
     Support of Defendants’ Joint Motion to Dismiss and to Strike Plaintiffs’ Second Amended
 5
     Complaint (“Opposition to INVT and Inventergy Brief”).
 6
            As set forth in the Declaration of Mark D. Selwyn in Support of Intel and Apple’s
 7
     Administrative Motion to File Opposition to INVT and Inventergy’s Supplemental Brief Under Seal
 8
     (“Selwyn Decl.”), portions of the Opposition to INVT and Inventergy Brief contain information
 9
     regarding licensing negotiations between Apple and either INVT or Inventergy, which the Court
10
     sealed in Intel and Apple’s Original Complaint, Intel and Apple’s Amended Complaint, and Intel
11
     and Apple’s Second Amended Complaint. Selwyn Decl. ¶ 2. Intel and Apple understand that INVT
12
     and Inventergy may seek to file further declarations in support of sealing this information. Id. at ¶ 3.
13

14
            For the foregoing reasons, Intel and Apple move to file portions of the Opposition to INVT
15
     and Inventergy Brief under seal.
16

17   DATED: June 14, 2021                          Respectfully submitted,
18
                                                   By: /s/ Mark D. Selwyn
19
                                                   Mark D. Selwyn (SBN 244180)
20                                                 mark.selwyn@wilmerhale.com
                                                   WILMER CUTLER PICKERING
21                                                   HALE AND DORR LLP
                                                   2600 El Camino Real, Suite 400
22                                                 Palo Alto, CA 94306
                                                   Telephone: (650) 858-6000
23                                                 Facsimile: (650) 858-6100

24                                                 William F. Lee (pro hac vice)
                                                   william.lee@wilmerhale.com
25                                                 Joseph J. Mueller (pro hac vice)
                                                   joseph.mueller@wilmerhale.com
26                                                 Timothy Syrett (pro hac vice)
                                                   timothy.syrett@wilmerhale.com
27                                                 WILMER CUTLER PICKERING
                                                     HALE AND DORR LLP
28
                                                        1
     Case No. 3:19-cv-07651-EMC                                   Intel Corporation and Apple Inc.’s Administrative
                                                                              Motion to File Opposition Under Seal
          Case 3:19-cv-07651-EMC Document 255 Filed 06/14/21 Page 3 of 4



 1                                       60 State Street
                                         Boston, MA 02109
 2                                       Telephone: (617) 526-6000
                                         Facsimile: (617) 526-5000
 3
                                         Leon B. Greenfield (pro hac vice)
 4                                       leon.greenfield@wilmerhale.com
                                         Amanda L. Major (pro hac vice)
 5                                       amanda.major@wilmerhale.com
                                         WILMER CUTLER PICKERING
 6                                         HALE AND DORR LLP
                                         1875 Pennsylvania Avenue, N.W.
 7                                       Washington, DC 20006
                                         Telephone: (202) 663-6000
 8                                       Facsimile: (202) 663-6363

 9                                       Attorneys for Plaintiffs
                                         INTEL CORPORATION, APPLE INC.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
     Case No. 3:19-cv-07651-EMC                       Intel Corporation and Apple Inc.’s Administrative
                                                                  Motion to File Opposition Under Seal
          Case 3:19-cv-07651-EMC Document 255 Filed 06/14/21 Page 4 of 4



 1
                                        CERTIFICATE OF SERVICE
 2
         On this 14th day of June 2021, I hereby certify that I caused the foregoing document entitled
 3
     Intel Corporation and Apple Inc.’s Administrative Motion to File Opposition to INVT and
 4
     Inventergy’s Supplemental Brief Under Seal to be filed via the court’s CM/ECF system, which shall
 5
     send notice to the counsel of record for the parties.
 6

 7
     DATED: June 14, 2021                           Respectfully submitted,
 8
                                                    By: /s/ Mark D. Selwyn________
 9

10                                                  Mark D. Selwyn (SBN 244180)
                                                    mark.selwyn@wilmerhale.com
11                                                  WILMER CUTLER PICKERING
12                                                    HALE AND DORR LLP
                                                    2600 El Camino Real, Suite 400
13                                                  Palo Alto, CA 94306
                                                    Telephone: (650) 858-6000
14                                                  Facsimile: (650) 858-6100
15                                                  Attorney for Plaintiffs
16                                                  INTEL CORPORATION, APPLE INC.

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
     Case No. 3:19-cv-07651-EMC                                  Intel Corporation and Apple Inc.’s Administrative
                                                                             Motion to File Opposition Under Seal
